                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARISOL MONTANEZ,                            :   CIVIL ACTION NO. 3:18-CV-1913
                                             :
                    Plaintiff                :   (Chief Judge Conner)
                                             :
             v.                              :
                                             :
ANDREW M. SAUL,1                             :
Commissioner of Social Security,             :
                                             :
                    Defendant                :

                                        ORDER

      AND NOW, this 16th day of September, 2019, upon consideration of the

report (Doc. 18) of Magistrate Judge Karoline Mehalchick, recommending that the

court vacate the decision of the administrative law judge denying the application of

Marisol Montanez (“Montanez”) for disability insurance benefits, and it appearing

that the Commissioner of Social Security (“Commissioner”) has not objected to the

report, see FED. R. CIV. P. 72(b)(2), and the court noting that failure of a party to

timely object to a magistrate judge’s conclusions “may result in forfeiture of de novo

review at the district court level,” Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007)

(citing Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987)), but that, as a

matter of good practice, a district court should afford “reasoned consideration” to

the uncontested portions of the report, E.E.O.C. v. City of Long Branch, 866 F.3d 93,

100 (3d Cir. 2017) (quoting Henderson, 812 F.2d at 879), in order to “satisfy itself that



      1
        Andrew M. Saul was sworn in as Commissioner of Social Security on
June 17, 2019, and is automatically substituted as the defendant in this action. See
FED. R. CIV. P. 25(d).
there is no clear error on the face of the record,” FED. R. CIV. P. 72(b), advisory

committee notes, and, following an independent review of the record, the court

being in agreement with Judge Mehalchick’s recommendation, and concluding that

there is no clear error on the face of the record, it is hereby ORDERED that:

      1.     The report (Doc. 18) of Magistrate Judge Mehalchick is ADOPTED.

      2.     The Clerk of Court shall enter judgment in favor of Montanez and
             against the Commissioner as set forth in the following paragraph.

      3.     The Commissioner’s decision is VACATED and this matter is
             REMANDED to the Commissioner with instructions to conduct a new
             administrative hearing, develop the record fully, and evaluate the
             evidence appropriately in accordance with this order and the report
             (Doc. 18) of Magistrate Judge Mehalchick.

      4.     The Clerk of Court shall thereafter CLOSE this case.




                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania
